Citation Nr: 0117043	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 
60 percent disabling.

2.  Entitlement to an increased evaluation for sinusitis with 
headaches, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1976 
and from October 1980 to June 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in part, continued the 10 percent 
evaluation for sinusitis with headaches and continued the 
40 percent evaluation for degenerative disc disease of the 
lumbar spine.  In a February 2001 rating decision, the RO 
granted a 60 percent evaluation for degenerative disc disease 
of the lumbar spine.

The Board notes that the veteran requested an RO hearing.  
The record reflects that in February 2001, the RO notified 
the veteran of an April 2001 hearing date and that the 
veteran failed to appear for that hearing.  Thus, the Board 
finds that the veteran has been given an opportunity to be 
heard, and he had chosen not to appear for the hearing.  
Therefore, an RO hearing is no longer pending.


FINDINGS OF FACT

1.  The veteran is at the maximum schedular evaluation for 
degenerative disc disease of the lumbar spine.

2.  Sinusitis with headaches is manifested by headaches and 
facial pain several times a year.



CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine is not 
available.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); AB v. Brown, 6 Vet. App. 35, 38 (1993); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for sinusitis with headaches have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.97, Diagnostic Code 6510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, the May 2000 rating decision, the November 2000 
statement of the case, and February 2001 decision review 
officer decision provided the veteran with the reasons and 
bases for the RO's determinations related to the claims on 
appeal.  The November 2000 statement of the case also 
provided the veteran with the applicable regulations that 
apply to the veteran's claims for increased evaluations.  
These determinations were mailed to the veteran and his 
representative, the Disabled American Veterans, and were not 
returned by the United States Postal Service as 
undeliverable.  Therefore, the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having been treated for his service-connected disabilities at 
VA.  The RO has obtained the VA treatment records and has 
associated the records with the claims file.  The veteran has 
not alleged having received any private treatment for his 
service-connected degenerative disc disease of the lumbar 
spine or sinusitis with headaches.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for his service-connected disabilities and right 
ear hearing loss that have not been associated with the 
claims file.  Finally, in compliance with the duty to assist, 
the RO had the veteran undergo VA examinations for each of 
his claims.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

A.  Degenerative disc disease of the lumbar spine

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 60 percent for degenerative disc 
disease of the lumbar spine.  Specifically, there is no 
higher evaluation available to the veteran for his service-
connected disability.  The United States Court of Appeals for 
Veterans Claims (the Court) has stated that on a claim for an 
increased evaluation, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law, and 
regulation and it follows that such claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Here, while the claim was in appellate status, the veteran 
was granted a 60 percent evaluation for the service-connected 
degenerative disc disease of the lumbar spine by the decision 
review officer.  Such evaluation is the highest one 
assignable under the current rating criteria for degenerative 
disc disease of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A higher evaluation would require 
complete bony fixation of the spine, which is clearly not 
shown by the evidence of record.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2000).  Since the veteran has not 
asserted that he has ankylosis of the spine nor has any 
medical professional entered a finding or a diagnosis of 
ankylosis of the spine, there is no evidence that the 
criteria for an evaluation in excess of 60 percent have been 
met.  See id.  Additionally, the veteran does not have 
residuals of a fracture to the vertebra to have his service-
connected disability considered under Diagnostic Code 5285.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000).   
Therefore, there is no "actual or potential" entitlement to 
an increased evaluation in this case.  See Mintz v. Brown, 
6 Vet. App. 277, 283 (1994).

Accordingly, as the veteran is at the maximum evaluation for 
degenerative disc disease of the lumbar spine, the claim for 
entitlement to an increased evaluation for the service-
connected disability must be denied.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997); AB, 6 Vet. App. at 38.

B.  Sinusitis with headaches

A September 1999 VA treatment record shows the veteran 
underwent a turbinate reduction as a result of complaints of 
intermittent congestion and mucus drainage into the throat.  
The following month, he was seen for follow up.  The veteran 
reported that his breathing was much better.  He noted he had 
some small streaks of blood in his mucus when he coughed.  
Examination of the nose revealed the turbinates were pink and 
moist with some crusted blood on the right.  The assessment 
was that the veteran was stable.

The veteran submitted a claim for an increased evaluation for 
sinusitis with headaches in March 2000.

A May 2000 VA examination report shows the veteran reported 
having hay fever.  He stated he was skin tested in 1998 and 
was found to be positive for multiple environmental 
allergens.  The veteran stated the turbinectomy in August 
1999 helped his breathing considerably.  He noted he did not 
have surgery on his sinuses.  The veteran reported chronic 
nasal congestion with post nasal drip.  He further reported 
having a nightly cough and having brown sputum in the 
morning.  Physical examination revealed the nose to have 
slight hypertrophy in the inferior turbinates and the floor 
of the nostrils.  There was no exudate noted.  The diagnosis 
was allergic rhinitis with sinusitis.  

An August 2000 CT scan of the sinuses revealed no sinus 
disease.

An October 2000 VA examination report shows the veteran 
reported having nasal congestion with postnasal drainage.  He 
stated he had bitemporal headaches and facial pain, which he 
stated occurred several times a year, which was associated 
with sneezing.  The veteran stated he was always being 
treated with medication.  Physical examination revealed some 
slight inflammatory reaction of the mucosa throughout with 
slight hypertrophy of the floor of both nostrils with a 
serous exudate noted.  The turbinates were noted to be of 
normal size.  The examiner stated the veteran had good 
airway.  The diagnosis was vasomotor rhinitis with sinusitis.  

The sinusitis criteria and the applicable ratings are as 
follows:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries - 50 percent

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
- 30 percent

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
- 10 percent

Detected by X-ray only - 0 percent

Note: An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Code 6510 (2000).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for sinusitis with 
headaches.  The symptoms the veteran has described indicate 
that he has non-incapacitating episodes several times each 
year.  He underwent a turbinectomy, which has helped his 
breathing considerably.  Examinations of his nose in May 2000 
and October 2000 revealed some slight inflammation and some 
mucosa.  The veteran has not described any incapacitating 
episodes of sinusitis.  At the time of the August 2000 CT 
scan, there was no active sinus disease.  He has described 
having headaches associated with his sinus difficulties.  The 
Board finds that the above-described evidence is indicative 
of no more than a 10 percent evaluation.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6510.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted and finds that such is not the 
case.  As stated above, the veteran has not reported any 
incapacitating episodes of sinusitis.  Additionally, when he 
stated he had headaches and facial pain during the year, he 
stated such occurred several times a year.  The Board does 
not find this description to be indicative of more than six 
non-incapacitating episodes per year of sinusitis.  No 
medical examiner has reported purulent discharge in the 
veteran's nose.  The veteran has stated that the turbinectomy 
that he underwent in September 1999 has helped his breathing 
considerably.  The Board finds that the veteran's sinusitis 
symptoms are no more than 10 percent disabling.  See id.

The veteran is competent to report his symptoms, and he has 
asserted he warrants a higher evaluation.  However, the board 
finds the medical findings do not warrant the grant of an 
evaluation in excess of 10 percent.  The Board attaches more 
probative weight to findings made my medical professionals 
than to the veteran's statements, even if sworn, in a claim 
for monetary benefits.  The symptoms described by the veteran 
are indicative of no more than a 10 percent evaluation.  
Accordingly, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

C.  Extraschedular consideration

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).



ORDER

Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to an evaluation in excess of 10 percent for 
sinusitis with headaches is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

